Case 4:16-cr-00006-LGW-CLR Document 34 Filed 10/06/20 Page 1 of 4




                                                                          FILED
                                                               John E. Triplett, Acting Clerk
                                                                United States District Court

                                                            By casbell at 3:32 pm, Oct 06, 2020
Case 4:16-cr-00006-LGW-CLR Document 34 Filed 10/06/20 Page 2 of 4
Case 4:16-cr-00006-LGW-CLR Document 34 Filed 10/06/20 Page 3 of 4
Case 4:16-cr-00006-LGW-CLR Document 34 Filed 10/06/20 Page 4 of 4
